Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2022 has been entered.

Response to Amendment
Applicant’s Remarks filed 3/4/2022 have been considered by the Examiner.
Claims 1 and 19 are amended. No claims are newly added. Claim 2 and 11 were previously cancelled. Claims 1, 3-10, and 12-22 are pending in the present application and an action on the merits follows.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, and 12-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, claim 1 recites “automatically transmitting the indication to all relevant users over the network in real time, so that each relevant user has immediate access to up-to-date patient medical reports including the connector, wherein relevant users are users associated with the patient's care related to the medical report.” Applicant’s Spec does not describe the about limitation in such a way as to reasonably convery to one skilled in the relevant art that the inventor had possession of the claimed invention as the time of filing. The most relevant portion of Applicant’s Spec is as follow:

“This information is then transmitted to remote server 108, which optionally and preferably stores a copy of the report in database 112 and/or in a separate DICOM archive such as in storage 136, more preferably along with an indication of the report's connection to various images. Optionally the report is distributed to additional systems such as a Radiology Information System or in a Hospital Information System.” – Spec Pg. 13

It is the opinion of the Office that distributing a report to additional systems is not the same as transmitting the indication to all relevant users. Thus, the Spec does not provide proper support for the above-mentioned limitation and the claims lack written description.
Dependent claims 3-10 and 12-22 are also rejected under 35 USC 112(a) because they incorporate the deficiencies of parent claim 1 without solving the problem addressed above.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10, and 12-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
	Independent claims 1 and 19 describe the abstract idea of adding a connector to an external data source to a medical report. Specifically, claims 1 and 19 recite: 
“automatically determining an external data source according to access 
detecting a trigger indicating that a connector is to be added to the medical report; and 
automatically inserting a connector, wherein automatically inserting the connector is based on, at least, the external data source being accessed before or during the detecting the trigger and the type of the external data source, wherein the medical report comprises a comparison section at a fixed location and wherein the connector is automatically inserted in the comparison section;
storing the medical report including the connector 
providing remote access to the medical report including the connector; 
automatically generating an indication that the connector has been added to the medical report; and”
	The determining, identifying, detecting, inserting, storing, providing, and generating limitations describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to add connectors to medical reports. For example, the claims encompass a person or persons performing the steps of selecting an external source, determining a source type, seeing a trigger, and adding a connector to a report. (See Spec Pg. 3-4 describing creating reports and adding hyperlinks as human activity by a user or radiologist). Also see pg. 5 of the October 2019 Patent Eligibility Guidance Update which states “certain activity between a person and a computer… may fall within the ‘certain methods of organizing human activity’ grouping.” Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites: 
“through the user computer;
to a graphical user interface (GUI) that displays the medical report
receiving a user input of one or amending or accepting the placement of the connector on the GUI; and
displaying the medical report including the connector on the GUI, wherein the connector is configured to navigate the GUI from the medical report to information in the external data source,
on a remote server; 
over a network
automatically transmitting the indication to all relevant users over the network in real time, so that each relevant user has immediate access to up-to-date patient medical reports including the connector, wherein relevant users are users associated with the patient's care related to the medical report.” 
Claim 19 recites:
“a processor configured to perform operations comprising:
through the user computer,
to a graphical user interface (GUI) that displays the medical report
receiving a user input of one or amending or accepting the placement of the connector on the GUI; and
a display configured to display the medical report including the connector on the GUI, wherein the connector is configured to navigate the GUI from the medical report to information in the external data source;
a transmitter configured to perform operations comprising: 
transmitting the medical report including the connector to a remote server with remote access capabilities over a network; and 
automatically transmitting the indication to all relevant users over the network in real time, so that each relevant user has immediate access to up-to-date patient medical reports including the connector, wherein relevant users are users associated with the patient's care related to the medical report.”
Limitations relating to receiving, displaying, and transmitting, however, simply introduce insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a particular data sources or type of data to be manipulated, outputting resulting data, etc.) to the claim language. Specifically, receiving is mere data gathering, while transmitting and displaying are data output. The computer, processor, GUI, transmitter, and display are recited at a high level of generality (i.e., as a generic computer elements performing generic computer functions such as collecting, analyzing, and transmitting data) [Spec Pg. 8-9] such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Data output and gathering has been recognized by the courts as well-understood, routine, and conventional functions when claimed as insignificant extra-solution activity. See MPEP 2106.05(d)(II). As discussed above with respect to the lack of integration of the abstract idea into a practical application, the computer, processor, GUI, transmitter, and display amount to no more than mere instructions to apply an exception using generic computer components. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See MPEP Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept.   
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
Dependent claims 12-13, 15-18, and 20 further describe the abstract idea of their respective parent claims, while also reciting new additional elements. Specifically, each of these claims recite hyperlinks. Limitations relating hyperlinks, however, merely “generally link” the abstract idea to a field of use or technological environment in which the judicial exception may be applied. Thus, dependent claims 12-13, 15-18, and 20 do not integrate the abstract idea into practical application, nor do they recite “significantly more.”
Dependent claims 3-10, 14, 21, and 22 do not add “significantly more” to the eligibility of claim 1 and simply recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 3-10, 14, 21 and 22 as well. 
	Accordingly, claims 1, 3-10, and 12-22 are directed to an abstract idea without significantly more. Therefore claims 1, 3-10, and 12-22 are rejected under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-9, 12-14, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yeluri (U.S. Patent Application Publication No. 20140006926) in view of Nair (U.S. Patent No. 8560968) and Walker (U.S. Patent Application Publication No. 20140257852).
Regarding claim 1, Yeluri teaches a method for adding a connector in a medical report of a patient to an external data source, the medical report being generated through a user computer, the method comprising [P 39-40] (Yeluri teaches a computer system for generating reports and linking the reports to external content): 
automatically identifying a source of external data according to access through the user computer [P 39-40, 50, 53-54, Fig. 5] (Yeluri teaches identifying references to external elements in medical reports, the referenced content being from external sources accessible by the system) 
determining a type of the external data source [P 33, 53-54] (Yeluri teaches that identifying references in the report includes identifying MRI or CT type, which is interpreted as determining a type of source);
detecting a trigger indicating that a connector is to be added to the medical report [P 50] (Yeluri teaches using natural language processing to detect words and/or phrases referencing external content, which are being interpreted as a trigger); 
automatically inserting a connector to a graphical user interface (GUI) that displays the medical report, where automatically inserting is based on, at least, the external data source being accessed through the user computer before or during the detecting the trigger and the type of the external data source [P 31-33, 39, 59] (Yeluri teaches replacing the detected trigger words with hyperlinks to images, which are interpreted as connectors; Yeluri also teaches a GUI for user input and output); 
receiving a user input of one of amending or accepting the placement of the connector on the GUI [P 44, 51] (Yeluri teaches receiving user input approving or changing the automatic placement of a link); and 
displaying the medical report including the connector on the GUI, wherein the connector is configured to navigate the GUI from the medical report to information in the external data source [P 31-33, 35-36] (Yeluri teaches displaying the report with hyperlinks to external data);
storing the medical report including the connector on a remote server [P 59, 71] (Yeluri teaches storing data on a remote device, which is interpreted as a remote server); 
providing remote access over a network to the medical report including the connector [P 59, 71] (Yeluri teaches providing access to data on the remote device via a network); 
Yeluri may not explicitly teach:
wherein the medical report comprises a comparison section at a fixed location and wherein the connector is automatically inserted in the comparison section;
However, Nair teaches:
wherein the medical report comprises a comparison section at a fixed location and wherein the connector is automatically inserted in the comparison section [Col 27 L 28-67, Fig. 36] (Nair teaches that generated reports can include a comparison section 3100 with hyperlinks where data can be automatically compared to earlier studies);
One of ordinary skill in the art at the time the invention was made would have found it obvious to include a Method and apparatus for evaluating a heart patient as taught by Nair with Systems and methods for natural language processing to provide smart links in radiology reports taught by Yeluri with the motivation of including study comparison reports thereby improving user ease in determining changes to patient health.
Yeluri and Nair may not explicitly teach:
automatically generating an indication that the connector has been added to the medical report; and
automatically transmitting the indication to all relevant users over the network in real time, so that each relevant user has immediate access to up-to-date patient medical reports including the connector, wherein relevant users are users associated with the patient's care related to the medical report.
However, Walker teaches:
automatically generating an indication that the connector has been added to the medical report [P 97, 106] (Walker teaches generating messages regarding patient record updates and delivering said messages to user devices); and
automatically transmitting the indication to all relevant users over the network in real time, so that each relevant user has immediate access to up-to-date patient medical reports including the connector, wherein relevant users are users associated with the patient's care related to the medical report [P 97, 106] (Walker teaches generating messages regarding patient record updates and delivering said messages to user devices).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Automated interactive health care application for patient care as taught by Walker with the method taught by Yeluri and Nair with the motivation of continually updating health data from disparate sources thereby ensuring more accurate data analysis results [P 76].
Regarding claim 3, Yeluri, Nair, and Walker teach the method of claim 1, wherein the detecting the trigger comprises detecting an interaction with the user computer [P 31, 40, 50] (Yeluri teaches detecting words and/or phrases input by the user as they are being input, and thus teaches detecting an interaction with the computer). 
Regarding claim 4, Yeluri, Nair, and Walker teach the method of claim 3, wherein detecting the interaction comprises detecting an interaction with the GUI [P 31, 40, 50] (Yeluri teaches detecting words and/or phrases input by the user via the GUI as they are being input, and thus teaches detecting an interaction with the GUI). 
Regarding claim 5, Yeluri, Nair, and Walker teach the method of claim 4, wherein the adding the connector further comprises determining a location in the medical report to add the connector, wherein the determining the location comprises detecting a location of a cursor or other indicator through the user computer when the trigger is detected [P 50] (Yeluri teaches replacing the detected words and/or phrases with hyperlinks, and thus teaches determining a location to add the hyperlink within the report; Examiner interprets the detected words and/or phrases to be the other indicators claimed). 
Regarding claim 6, Yeluri, Nair, and Walker teach the method of claim 1, further comprising generating the medical report through entering text to the user computer [P 40, 49] (Yeluri teaches that the generated report includes radiologist dictation and/or typing) and 
wherein the detecting the trigger comprises detecting a word or phrase in the text [P 50] (Yeluri teaches using natural language processing to detect words and/or phrases referencing external content)
Regarding claim 7, Yeluri, Nair, and Walker teach the method of claim 6, wherein the entering the text comprises dictating the text [P 40] (Yeluri teaches receiving user input including radiologist dictation). 
Regarding claim 8, Yeluri, Nair, and Walker teach the method of claim 6, wherein the adding the connector further comprises determining a location in the medical report to add the connector, wherein the determining the location comprises detecting a location of a cursor or other indicator in the text being entered to the user computer [P 50] (Yeluri teaches replacing the detected words and/or phrases with hyperlinks, and thus teaches determining a location to add the hyperlink within the report; Examiner interprets the detected words and/or phrases to be the other indicators claimed). 
Regarding claim 9, Yeluri, Nair, and Walker teach teaches the method of claim 1, wherein the detecting the trigger comprises receiving an input through the user computer [P 31, 40, 50] (Yeluri teaches detecting words and/or phrases input by the user as they are being input, and thus teaches detecting an input through the computer).
Regarding claim 12, Yeluri, Nair, and Walker teach the method of claim 1, wherein the at least one aspect of the appearance comprises text included within the hyperlink [Figs. 1-2, P 23] (Yeluri teaches that when the link is added the appearance of the identified trigger words are changed such that they are underlined). 
Regarding claim 13, Yeluri, Nair, and Walker teach the method of claim 12, wherein the text included within the hyperlink has a different visual indication from a remainder of text in the medical report [Figs. 1-2, P 23] (Yeluri teaches that when the link is added the appearance of the identified trigger words are changed such that they are underlined, which is different than the rest of the report as seen in Fig. 2). 
Regarding claim 14, Yeluri, Nair, and Walker teach the method of claim 13, wherein the different visual indication comprises highlighting [Figs. 1-2, P 23] (Yeluri teaches that when the link is added the appearance of the identified trigger words are changed such that they are underlined; note that Applicant’s claimed highlighting is interpreted by Examiner as emphasizing or making stand out based on the plan meaning of the term as well as Applicant Fig. 4). 
Regarding claim 19, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 
Regarding claim 20, Yeluri, Nair, and Walker teach the method of claim 1, wherein the connector comprises a hyperlink and wherein the external data source comprises at least one study of medical images, wherein the hyperlink navigates the GUI from the medical report to the study of medical images [P 32-33, 35-36] (Yeluri teaches that the external data source may be medical image studies and that the links navigate to the relevant medical images).  
Regarding claim 22, Yeluri, Nair, and Walker teach the method of claim 1, wherein the fixed location is a beginning of the medical report [Fig. 1] (Yeluri teaches a history section at the beginning of the report, which is interpreted as corresponding to the historical data comparisons taught by Nair).

Claims 10, 12, 15, 16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yeluri (U.S. Patent Application Publication No. 20140006926) in view of Nair (U.S. Patent No. 8560968) and Walker (U.S. Patent Application Publication No. 20140257852) as applied to claim 1 above, and further in view of Sorenson (U.S. Patent Application Publication No. 20150127379).
Regarding claim 10, Yeluri, Nair, and Walker may not explicitly teach the method of claim 2, wherein automatically determining the external data source comprises determining the external data source according to one or more studies that were loaded or viewed to or through the user computer.
However, Sorenson teaches the method of claim 2, wherein automatically determining the external data source comprises determining the external data source according to one or more studies that were loaded or viewed to or through the user computer [P 28] (Sorenson teaches an ECCD engine that provides a user access to data sources based on prior use history). 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Evolving contextual clinical data engine for medical information as taught by Sorenson within the method taught by Yeluri, Nair, and Walker with the motivation of determining previously accessed studies, thereby ensuring that the information is relevant to the user.
Regarding claim 15, Yeluri, Nair, and Walker may not explicitly teach the method of claim 12, wherein the at least one parameter comprises a date on which the study was conducted and the text included within the hyperlink includes the date.
However, Sorenson teaches the method of claim 12, wherein the at least one parameter comprises a date on which the study was conducted and the text included within the hyperlink includes the date [P 36-37, 45] (Sorenson teaches links comprising information about an image to be retrieved, including the date that an image was obtained and the body part or area). 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Evolving contextual clinical data engine for medical information as taught by Sorenson within the method taught by Yeluri, Nair, and Walker with the motivation of showing the date and body part of hyperlinked images to the user, thereby providing the user more information regarding the context of the link and assuring the user that the information is relevant [Sorenson, P 37-38].
Regarding claim 16 Yeluri, Nair, and Walker teach the method of claim 12, wherein the study comprises a plurality of studies [P 34] (Yeluri teaches that the reports many comprise links to multiple studies), and 
Yeluri, Nair, and Walker may not explicitly teach wherein the at least one parameter comprises a numerical identifier indicating when the study was performed and the text included within the hyperlink includes the numerical identifier.
However, Sorenson teaches wherein the at least one parameter comprises a numerical identifier indicating when the study was performed and the text included within the hyperlink includes the numerical identifier [P 36-37, 45] (Sorenson teaches links comprising information about an image to be retrieved, including the date and time that an image was obtained). 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Evolving contextual clinical data engine for medical information as taught by Sorenson within the method taught by Yeluri, Nair, and Walker with the motivation of showing the when the study took place, thereby providing the user more information regarding the context of the link and assuring the user that the information is relevant [Sorenson, P 37-38].
Regarding claim 17, Yeluri, Nair, and Walker may not explicitly teach the method of claim 12, wherein the at least one parameter comprises a body part, modality, study description or any other combination of DICOM tags on which the study was conducted and the text included within the hyperlink includes the DICOM tags.
However, Sorenson teaches the method of claim 12, wherein the at least one parameter comprises a body part, modality, study description or any other combination of DICOM tags on which the study was conducted [P 36-37, 45] (Sorenson teaches links comprising information about an image to be retrieved, including the body part or area, which correspond to the parameters taught above) and 
the text included within the hyperlink includes the DICOM tags [P 30-32, 36-37, 45] (Sorenson teaches links comprising the date that an image was obtained as well as the body part or area and that the information may be in DICOM format). 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Evolving contextual clinical data engine for medical information as taught by Sorenson within the method taught by Yeluri, Nair, and Walker with the motivation providing the user more information regarding the context of the link thereby assuring the user that the information is relevant [Sorenson, P 37-38].
Regarding claim 18, Yeluri, Nair, and Walker may not explicitly teach the method of claim 12, wherein the at least one parameter comprises a body part on which the study was conducted and a date on which the study was conducted, and the text included within the hyperlink includes the body part and the date.
However, Sorenson teaches the method of claim 12, wherein the at least one parameter comprises a body part on which the study was conducted and a date on which the study was conducted [P 36-37, 45] (Sorenson teaches links comprising information about an image to be retrieved, including the date that an image was obtained as well as the body part or area), and 
the text included within the hyperlink includes the body part and the date [P 36-37, 45] (Sorenson teaches links comprising the date that an image was obtained as well as the body part or area).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Evolving contextual clinical data engine for medical information as taught by Sorenson within the method taught by Yeluri, Nair, and Walker with the motivation of showing the date and body part of hyperlinked images to the user, thereby providing the user more information regarding the context of the link and assuring the user that the information is relevant [Sorenson, P 37-38].
	Regarding claim 21, Yeluri, Nair, and Walker teach the method of claim 20, further comprising: 
adjusting at least one aspect of an appearance of the hyperlink according to at least one parameter of the study [Figs. 1-2, P 23, 33] (Yeluri teaches that when the link is added the appearance of the identified trigger words are changed such that they are underlined; Yeluri also teaches that links are added based on identification of image numbers, series number, plane, etc., which are interpreted as parameters of the study), 
Yeluri, Nair, and Walker may not explicitly teach:
wherein the at least one parameter comprises a body part, modality, study description or any other combination of DICOM tags on which the study was conducted.
However, Sorenson teaches:
wherein the at least one parameter comprises a body part, modality, study description or any other combination of DICOM tags on which the study was conducted [P 36-37, 45] (Sorenson teaches links comprising information about an image to be retrieved, including the body part or area, which correspond to the parameters taught above).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Evolving contextual clinical data engine for medical information as taught by Sorenson within the method taught by Yeluri, Nair, and Walker with the motivation of showing the date and body part of hyperlinked images to the user, thereby providing the user more information regarding the context of the link and assuring the user that the information is relevant [Sorenson, P 37-38].

Response to Arguments
Applicant's arguments filed 3/4/2022 have been fully considered. Applicant’s remarks will be addressed herein below in the order in which they appear in the response filed 3/4/2022.

35 USC 101 Arguments
1.	Regarding Applicant's arguments that the claims are similar to those recited in Example 42, and thus integrate the abstract idea into practical application [applicant Remarks Pg. 8], Examiner respectfully disagrees. The claims of Example 42 integrate the abstract idea into practical application because claim 1 “recites a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.” The claim integrates the abstract idea into practical application not only by providing updated information and notifying users of such updates, but also converting the information to a standardized format. The present claims lack the standardization that contributes to the integration into practical application of Example 42. Additionally, as discussed in further detail below, the present claims do not recite an improvement to the computer or other technology. 
Regarding Applicant’s remarks that “these additional elements recite a specific improvement in the field by accurately and rapidly sharing medical reports with connected medical images” [Applicant Remarks Pg. 9], Examiner respectfully submits that these are not improvements to the computer or other technology. Rather, these are improvements to the abstract idea (i.e. improvements to human activity such as sharing medical reports). Improvements to an abstract idea are not considered technological solutions to technological problems, and therefore do not integrate abstract idea into practical application or recite significantly more than the abstract idea.
	It is for at least the reasons above that the present claims remain rejected under 35 USC 101.

35 USC 103 Arguments
4.	Regarding Applicant’s 35 103 remarks addressing the newly added limitation [Applicant Remarks Pg. 10], Examiner respectfully submits that in light of the present amendments new art has been applied to the claims. Specifically, Examiner relies on Walker (U.S. Patent Application Publication No. 20140257852) to teach the newly added limitations relating to generating and transmitting indications that medical records have been updated [P 97, 106]. Thus, the combination of Nair, Yeluri, and Walker teach the independent claims as a whole.
	It is for at least the reasons discussed above that the claims remain rejected under 35 USC 103.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chakraborty (U.S. Patent Application Publication No. 20070127798) teaches systems and methods for creating links from a structure of interest in a medical image to a corresponding structure in an anatomical atlas.
Niwa (U.S. Patent Application Publication No. 20090248447) teaches systems and methods for linking medical images and body-area information to a radiology report.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F.D./Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626